


116 HR 1898 IH: Cuba Agricultural Exports Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1898
IN THE HOUSE OF REPRESENTATIVES

March 27, 2019
Mr. Crawford (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To modify the prohibition on United States assistance and financing for certain exports to Cuba under the Trade Sanctions Reform and Export Enhancement Act of 2000, and for other purposes.

 
1.Short titleThis Act may be cited as the Cuba Agricultural Exports Act. 2.FindingsCongress finds the following: 
(1)The United States has a long history of providing safe and reliable exports. Close proximity to Cuba lends itself to low transportation costs for United States goods exported to Cuba. The United States is geographically poised to be a significant trading partner in agricultural commodities. (2)Cuba imports approximately 80 percent of its food, with global agricultural exports to Cuba doubling over the past decade to $1,900,000,000. 
(3)In 2015, the Obama administration reversed a prior rule of the Department of the Treasury that defined cash in advance to require that cash payments must be made before United States products leave United States ports. The new rule defines cash in advance as cash before transfer of title, facilitating more efficient trade with Cuba. (4)The Trump administration has retained this definition and stated in its National Security Presidential Memorandum on Cuba that forthcoming regulatory changes shall not prohibit transactions that support the sale of agricultural commodities consistent with the Trade Sanctions Reform and Export Enhancement Act of 2000. 
(5)United States agricultural exporters are still not permitted to extend credit to Cuban buyers, including ALIMPORT, a State-owned and State-controlled entity that makes all decisions regarding United States exports to the Cuban market. As a result, United States agricultural exports to Cuba have declined and United States exporters face a key disadvantage relative to other exporting countries. Notably, rice exports fell from a value of $64,000,000 in 2004 to essentially $0 in 2009 and subsequent years. (6)Despite these restrictions, the United States has been the largest exporter of agricultural goods to Cuba over the last decade. However, the United States slipped to being the second leading exporter of agricultural goods to Cuba in 2013 and the third leading exporter of agricultural goods to Cuba in 2014. For many of Cuba’s top agricultural imports, such as wheat, rice, and dairy, there have been no transactions with the United States in well over a decade. 
(7)While trade opportunities exist, Cuba remains an undemocratic autocracy that oppresses its own people and restricts freedom. (8)With these cautionary factors in mind, it is important to provide United States farmers and ranchers additional opportunities to benefit from trade with Cuba. 
3.Modification of prohibition on United States assistance and financing for certain exports to Cuba under the Trade Sanctions Reform and Export Enhancement Act of 2000 
(a)In generalSection 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) is amended as follows: (1)In the section heading, by striking and financing. 
(2)In subsection (a), by adding at the end the following:  (4)Exception for certain programs (A)In generalSubject to subparagraph (B), paragraph (1) shall not apply with respect to— 
(i)exports to Cuba under section 202 of the Agricultural Trade Act of 1978 (7 U.S.C. 5622), section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623), or section 702 of the Agricultural Trade Act of 1978 (7 U.S.C. 5722); or (ii)any obligation or expenditure of funds to promote trade with Cuba by Federal commodity promotion programs established in accordance with a commodity promotion law, as defined by section 501(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7401(a)). 
(B)Restriction on certain recipientsThe exceptions under subparagraph (A) shall not apply if the recipient of the United States assistance would be an entity controlled by the Government of Cuba, including the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, and any subdivision of either such governmental entity.. (3)In subsection (b), to read as follows: 
 
(b)Financing of sales of agricultural commodities to Cuba 
(1)In generalA person subject to the jurisdiction of the United States may provide payment or financing for sales of agricultural commodities to Cuba or to an individual or entity in Cuba. (2)DefinitionsIn this section: 
(A)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602). (B)FinancingThe term financing includes any loan or extension of credit.. 
(b)Conforming amendmentSubsection (f)(4) of section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623), as amended by section 3201 of title III of the Agriculture Improvement Act of 2018 (Public Law 115–334), is further amended by striking Notwithstanding and all that follows through funds made available and inserting Funds made available. 4.Authority of persons subject to the jurisdiction of the United States to invest with respect to certain agricultural business in Cuba (a)In generalNotwithstanding any other provision of law, a person subject to the jurisdiction of the United States may make an investment with respect to the development of an agricultural business in Cuba if the Secretary of State and Secretary of Agriculture jointly determine that— 
(1)the agricultural business is not controlled by the Government of Cuba, including the Revolutionary Armed Forces of Cuba, the Ministry of the Interior of Cuba, or any subdivision of either such governmental entity; and (2)the agricultural business does not traffic in the property of persons subject to the jurisdiction of the United States that was confiscated by the Cuban Government on or after January 1, 1959. 
(b)DefinitionsIn this section: (1)Agricultural businessThe term agricultural business means any entity involved in the production, manufacture, or distribution of agricultural products (as such term is defined in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626)). 
(2)Confiscated, Cuban Government, property, and trafficThe terms confiscated, Cuban Government, property, and traffic have the meanings given such terms in section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023). (3)InvestmentThe term investment, with respect to the development of an agricultural business in Cuba, means— 
(A)entry into a contract involving the purchase of a share of ownership, including an equity interest, in the development of the agricultural business; (B)entry into a contract providing for participation in royalties, earnings, or profits in the development of the agricultural business; or 
(C)entry into, or performance or financing of, a contract to sell goods, services, or technology relating to the agricultural business.  